 



Exhibit 10.58
     AMENDMENT NO. 1, with an effective date of
December 1, 2005 (this “Amendment No. 1”), to
the EMPLOYMENT AGREEMENT (the “Agreement”)
dated September 28, 2005 between GREENFIELD ONLINE,
INC., a Delaware Company (“Company”), and
ALBERT ANGRISANI (“Executive”).
RECITALS
          The Company and Executive have agreed to amend the Agreement to
provide for additional living expense allowance which the Executive expects to
incur while rendering services to the Company pursuant to the Agreement.
          NOW, THEREFORE, the parties hereto hereby agree as follows:
     Section 1. Defined Terms. Unless otherwise defined herein, capitalized
terms shall be accorded the definitions assigned to them in the Agreement.
     Section 2. Amendment to the Agreement. Section 3.4 of the Agreement shall
be replaced in its entirety by the following:
“3.4 Other Benefits. During the Term, the Company shall provide Executive an
allowance of $7,500.00 per month for lodging in the tri-state area and an
automobile lease, payable to the Executive on the last calendar day of each
month during the Term. In addition to the foregoing, the Company shall reimburse
the Executive for expenses incurred while residing in the Wilton, Connecticut
area in excess of 10 days per calendar month at the flat rate of $400 per night,
such fee to cover lodging, meals, transportation and miscellaneous items. For
example: if, during a calendar month, in order to perform his duties under this
Agreement, the Executive was required to reside in the Wilton, Connecticut area
for 15 nights, in addition to the $7,500 allowance described above, the
Executive would be entitled to receive an additional living allowance of
$2,000.”
     Section 3. No Other Amendments. Except as expressly set forth herein, the
Agreement remains in full force and effect in accordance with its terms and
nothing contained herein shall be deemed (i) to be a waiver, amendment,
modification or other change of any term, condition or provision of the
Agreement (or a consent to any such waiver, amendment, modification or other
change), or (ii) to entitle the Executive to a waiver, amendment, modification
or other change of any term, condition or provision of the Agreement (or a
consent to any such waiver, amendment, modification or other change), or to a
consent, in the future in similar or different circumstances.
     Section 4. Further Assurances. The parties hereto agree to do such further
acts and things, and to execute and deliver such additional conveyances,
assignments, agreements and

 



--------------------------------------------------------------------------------



 



instruments, as the Agent may at any time reasonably request in connection with
the administration and enforcement of this Amendment No. 1.
     Section 5. Notices. All notices, demands and requests of any kind to be
delivered to any party hereto in connection with this Amendment No. 1 shall be
delivered in accordance with the notice provisions contained in the Agreement.
     Section 6. Headings. The headings used herein are for convenience of
reference only and shall not affect the construction of, nor shall they be taken
into consideration in interpreting, this Amendment No. 1.
     Section 7. Counterparts. This Amendment No. 1 may be executed in any number
of separate counterparts, each of which shall be an original and all of which
taken together shall constitute one and the same instrument.
     Section 8. Applicable Law. THIS AMENDMENT NO. 1 SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CONNECTICUT (WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW).
[SIGNATURE PAGES FOLLOW]

-2-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
No. 1 to be duly executed and delivered as of the day and year first above
written.

            GREENFIELD ONLINE, INC.
      By:      /s/ Jonathan A. Flatow       Jonathan A. Flatow      Secretary   

             
         /s/ Albert Angrisani       Albert Angrisani     Executive    

 